 


109 HR 4351 IH: Iraq Contracting Fraud Review Act of 2005
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4351 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Lynch (for himself, Mr. Waxman, Mr. Lantos, Mrs. Maloney, Mr. Kucinich, Mr. Higgins, Mr. Sanders, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense, acting through the Defense Contract Audit Agency, to review all defense contracts relating to reconstruction or troop support in Iraq involving any contractors, subcontractors, or Federal officers or employees that have been indicted or convicted for contracting improprieties. 
 
 
1.Short titleThis Act may be cited as the Iraq Contracting Fraud Review Act of 2005. 
2.Requirement for review of Iraq reconstruction and troop support contracts involving contractors, subcontractors, or Federal officers or employees indicted or convicted for contracting improprieties 
(a)Requirement for reviewThe Secretary of Defense, acting through the Director of the Defense Contract Audit Agency, shall conduct a review of each covered contract to determine if the contract has been the subject of fraud or any other contracting impropriety.  
(b)Covered contractsIn this Act, the term covered contract means any contract (including a task or delivery order contract) entered into on or after March 1, 2003, by the Department of Defense, or any subcontract or task or delivery order under such a contract, if the contract, subcontract, or order— 
(1)relates to reconstruction or troop support in Iraq; and  
(2)involves any contractor, subcontractor, or Federal officer or employee that has been indicted or convicted for fraud or any other violation of Federal law with respect to another contract of the Department of Defense relating to such reconstruction or troop support in Iraq. 
(c)Notification to CongressThe Secretary of Defense shall notify the committees listed in subsection (d) when the review required under this section begins. 
(d)Deadline and reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall complete the review required under this section and submit a report on the results of the review to— 
(1)the Committees on Armed Services and on Government Reform of the House of Representatives; and 
(2)the Committees on Armed Services and on Homeland Security and Governmental Affairs of the Senate.  
 
